Exhibit 10.2

MASTER BOTTLE CONTRACT

THIS AGREEMENT, (this “Agreement”) effective as of May 28, 1999 is made and
entered into by and between THE COCA-COLA COMPANY, a corporation organized and
existing under the laws of the State of Delaware having its principal place of
business in Atlanta, Georgia (the “Company”), and SUBC, INC. a corporation
organized and existing under the laws of the State of Delaware having its
principal place of business in Sumter, South Carolina (the “Bottler”).


 

WITNESSETH

WHEREAS

A.       The Company manufactures and sells, or authorizes others to manufacture
and sell, the soft drinks identified on Schedule A (as modified from time to
time under paragraphs 21 and 22, the “Beverages”), the concentrates for the
Beverages (the “Concentrates”), and the syrups prepared from the Concentrates
(the “Syrups’), the formulas for all of which constitute trade secrets owned by
the Company;

B.        The Company is the owner of the trademarks identified on Schedule B
(together with such other trademarks as may be authorized by the Company from
time to time for current use by the Bottler under this Agreement, the
“Trademarks”), which, among other things, identify and distinguish the
Concentrates, the Syrups and the Beverages;

C.        The primary business of the Bottler is to act as a bottler of the
Beverages, either directly pursuant to certain agreements with the Company, all
of which are identified on Schedule C (collectively, together with all
amendments thereto, the “Existing Bottle Contracts”), or indirectly through one
or more persons controlling, controlled by or under common control with the
Bottler the “Bottler Affiliates”);

D.       The reputation of the Beverages as being of consistently superior
quality has been a major factor in stimulating and sustaining demand for the
Beverages, and special technical skill and constant diligence on the part of the
Bottler and the Company are required in order for the Beverages to maintain the
excellence that consumers expect; and

E.        Conditions affecting the production, sale and distribution of
Beverages have changed since the Company and the Bottler, or its
predecessors-in-interest, entered into the Existing Bottle Contracts, and, as a
consequence, the Company and the Bottler desire to amend the Existing Bottle
Contracts, the terms of the Existing Bottle Contracts, as so amended, being
restated in the form of this Agreement;

 

NOW THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Bottler agree as follows:




ARTICLE I

The Authorization

1.        The Company authorizes the Bottler, and the Bottler undertakes, to
manufacture and package the Beverages and to distribute and sell the Beverages
only in Authorized Containers, as hereinafter defined, under the Trademarks in
and throughout the territory described on Schedule D (together with any
territories added under paragraph 31, and subject to the possible elimination of
subterritories under paragraph 29, the “Territory”).

2.        The Company will, from time to time, in its discretion, approve
containers of certain types, sizes, shapes and other distinguishing
characteristics (collectively, subject to any additions, deletions and
modifications by the Company, the “Authorized Containers”). A list of Authorized
Containers for each Beverage will be provided by the Company to the Bottler,
which list may be amended by the Company from time to time by additions,
deletions or modifications. The Bottler is authorized to use only Authorized
Containers in the manufacture, distribution and sale of the Beverages. The
Company reserves the right to withdraw from time to time its approval of any of
the Authorized Containers upon six (6) months notice to the Bottler, and, in
such event, the repurchase provisions of subparagraph 28(e) shall apply to
containers so disapproved that are owned by the Bottler. The Company will
exercise its right to approve, and to withdraw its approval of, specific
Authorized Containers in good faith so as to permit the Bottler to continue to
satisfy the demand in the Territory as a whole for Beverages in containers of
the nature identified on Schedule E.

ARTICLE II

Exclusive Authorization

3.        The Company appoints the Bottler as its sole and exclusive purchaser
of the Concentrates and Syrups for the purpose of manufacture, packaging and
distribution of the Beverages under the Trademarks in Authorized Containers for
sale in the Territory.

4.        The Company agrees not to authorize any other party whatsoever to use
the Trademarks on Beverages in Authorized Containers, or any other containers of
the nature identified on Schedule E, for purposes of resale in the Territory.

5.        The Bottler shall purchase its entire requirements of Concentrates and
Syrups exclusively from the Company and shall not use any other syrup, beverage
base, concentrate or other ingredient in the Beverages than as specified by the
Company.

ARTICLE III

Obligations of Bottler Relating to Trademarks and Other Matters

6.        The Bottler acknowledges that the Company is the sole and exclusive
owner of the Trademarks, and the Bottler agrees not to question or dispute the
validity of the Trademarks or their exclusive ownership by the Company. By this
Agreement, the Company extends to the Bottler only: (i)a nonexclusive license to
use the trademark “Coca-Cola” as part of the corporate name of the Bottler and
(ii)an exclusive license to use the Trademarks solely in connection with

 


Page 1



--------------------------------------------------------------------------------

the manufacture, packaging, distribution, and sale of the Beverages in
Authorized Containers in the Territory subject to the rights reserved to the
Company under this Agreement. Nothing herein, nor any act or failure to act by
the Bottler or the Company, shall give the Bottler any proprietary or ownership
interest of any kind in the Trademarks or in goodwill associated therewith.

7.        The Bottler agrees during the term of this Agreement and in accordance
with any requirements imposed upon the Bottler, under applicable laws:

(a) Not to produce, manufacture, package, sell, deal in or otherwise use or
handle any “Cola Product” (herein defined to mean any soft drink beverage which
is generally marketed as a cola product or which is generally perceived as being
a cola product) other than a soft drink manufactured, packaged, distributed or
sold by the Bottler under authority of the Company;

(b) Not to manufacture, package, sell, deal in or otherwise use or handle any
concentrate, beverage base, syrup, beverage or any other product which is likely
to be confused with, or passed off for, any of the Concentrates, Syrups or
Beverages;

(c) Not to manufacture, package, sell, deal in or otherwise use or handle any
product under any trade dress or in any container that is an imitation of a
trade dress or container in which the Company claims a proprietary interest or
which is likely to be confused or cause confusion or be confusingly similar to
or be passed off as such trade dress or container;

(d) Not to manufacture, package, sell, deal in or otherwise use or handle any
product under any trademark or other designation that is an imitation,
counterfeit, copy or infringement of, or confusingly similar to, any of the
Trademarks; and

(e) Not to acquire or hold, directly or indirectly, any ownership interest in,
or enter into any contract or arrangement with respect to the management or
control of, any person within or without the Territory that engages in any of
the activities prohibited under subparagraphs (a), (b), (c) or (d) of this
paragraph 7.

ARTICLE IV

Obligations of Bottler Relating to Manufacture and Packaging of the Beverages

 

8.        (a) The Bottler represents and warrants that the Bottler possesses, or
will possess, in the Territory, prior to the manufacture, packaging and
distribution of the Beverages, and will maintain during the term of this
Agreement such plant or plants, machinery and equipment, trained staff, and
distribution and vending facilities as are capable of manufacturing, packaging
and distributing the Beverages in Authorized Containers in accordance with this
Agreement, in compliance with all applicable governmental and administrative
requirements, and in sufficient quantities to satisfy fully the demand for the
Beverages in Authorized Containers in the Territory.

(b) The Company and the Bottler acknowledge that each is or may become a party
to one or more agreements authorizing a bottler or other Company-authorized
entity to produce Beverages for sale by another bottler. Such agreements
include, but are not limited to (i) agreements permitting bottlers, subject to
certain conditions, to commence or continue to manufacture the Beverages for
other bottlers, and (ii) agreements pursuant to which bottlers may have the
Beverages manufactured for them by other Company-authorized entities. It is
hereby agreed that the Company shall not unreasonably withhold (i) any consents
required by such agreements, or (ii) approval of Bottler’s participation in such
agreements. All such existing agreements shall remain in full force and effect
in accordance with their terms.

9.        The Bottler recognizes that increases in the demand for the Beverages,
as well as changes in the list of Authorized Containers, may, from time to time,
require adaptation of its existing manufacturing, packaging or delivery
equipment or the purchase of additional manufacturing, packaging and delivery
equipment. The Bottler agrees to make such modifications and adaptations as
necessary and to purchase and install such equipment, in time to permit the
introduction and manufacture, packaging and delivery of sufficient quantities of
the Beverages in the Authorized Containers, to satisfy fully the demand for the
Beverages in Authorized Containers in the Territory.

10.      The Bottler warrants that the handling and storage of the Concentrates;
the manufacture, handling and storage of the Syrups; and the manufacture,
handling, storage and packaging of the Beverages shall be accomplished in
accordance with the Company’s quality control and sanitation standards, as
reasonably established by the Company and communicated to the Bottler from time
to time, and shall, in any event, conform with all food, labelling, health,
packaging and other relevant laws and regulations applicable in the Territory.

11.      The Bottler, in accordance with such instructions as may be given from
time to time by the Company, shall submit to the Company, at the Bottler’s
expense, samples of the Syrups, the Beverages and the raw materials used in the
manufacture of the Syrups and the Beverages. The Bottler shall permit
representatives of the Company to have access to the premises of the Bottler
during ordinary business hours to inspect the plant, equipment and methods used
by the Bottler in order to ascertain whether the Bottler is complying with the
instructions and standards prescribed for the manufacturing, handling, storage
and packaging of the Beverages.

12.      (a) For the packaging, distribution and sale of the Beverages, the
Bottler shall use only such Authorized Containers, closures, cases, cartons and
other packages and labels as shall be authorized from time to time by the
Company for the Bottler and shall purchase such items only from manufacturers
approved by the Company, which approval shall not be unreasonably withheld. The
Company shall approve three or more manufacturers of such items, if in the
reasonable opinion of the Company, there are three or more manufacturers who are
capable of producing such items to be fully suitable for the purpose intended
and in accordance with the high quality standards and image of excellence of the
Trademarks and the Beverages. Such approval by the Company does not relieve the
Bottler of the Bottler’s independent responsibility to assure that the
Authorized Containers, closures, cases, cartons and other packages and labels
purchased by the Bottler are suitable for the purpose intended, and in
accordance with the good reputation and image of excellence of the Trademarks
and Beverages.

(b) The Bottler shall maintain at all times a stock of Authorized Containers,
closures, labels, cases, cartons and other essential related materials bearing
the Trademarks, sufficient to satisfy fully the demand for Beverages in
Authorized Containers in the Territory, and the Bottler shall not use or permit
the use of Authorized Containers, or such closures, labels, cases, cartons and
other materials, if they bear the Trademarks or contain any Beverages, for any
purpose other than the packaging and distribution of the Beverages. The Bottler
further agrees not to refill or otherwise reuse nonreturnable containers.

 


Page 2



--------------------------------------------------------------------------------

13.      If the Company determines the existence of quality or technical
difficulties with any Beverage, or any package used for such product, the
Company shall have the right, immediately and at its sole option, to withdraw
such product or any such package from the market. The Company shall notify the
Bottler in writing of such withdrawal, and the Bottler shall, upon receipt of
notice, immediately cease distribution of such product or such package therefor.
If so directed by the Company, the Bottler shall recall and reacquire the
product or package involved from any purchaser thereof. If any recall of any
product or any of the packages used therefor is caused by (i) quality or
technical defects in the Syrup, Concentrate or other materials prepared by the
Company from which the product involved was prepared by the Bottler, or (ii)
quality or technical defects in the Company’s designs and design specifications
of packages which it has imposed on the Bottler or the Bottler’s third party
suppliers if such designs and specifications were negligently established by the
Company (and specifically excluding designs and specifications of other parties
and the failure of other parties to manufacture packages in strict conformity
with the designs and specifications of the Company), the Company shall reimburse
the Bottler for the Bottler’s total expenses incident to such recall.
Conversely, if any recall is caused by the Bottler’s failure to comply with
instructions, quality control procedures or specifications for the preparation,
packaging and distribution of the product involved, the Bottler shall bear its
total expenses of such recall and reimburse the Company for the Company’s total
expenses incident to such recall.

ARTICLE V

Conditions of Purchase and Sale

14.      (a)   The Company reserves the right to establish and to revise at any
time, in its sole discretion, the price of any of the Concentrates or Syrups,
the terms of payment, and the other terms and conditions of supply, any such
revision to be effective immediately upon notice to the Bottler. If Bottler
rejects a change in price or the other terms and conditions contained in any
such notice, then the Bottler shall so notify the Company within thirty (30)
days of receipt of the Company’s notice, and this Agreement will terminate
ninety (90) days after the date of such notification by the Bottler, without
further liability of the Company or the Bottler. The change in price or other
terms and conditions so rejected by the Bottler shall not apply to purchases of
such Concentrate or Syrup by the Bottler during such ninety (90) day period
preceding termination. Failure by the Bottler to notify the Company of its
rejection of the changes in price or such other terms and conditions shall be
deemed acceptance thereof by the Bottler.

(b)   The Company shall sell to the Bottler, upon Bottler’s request, either
Syrup or Concentrate; provided, however, that once the Bottler or any Bottler
Affiliate has elected to purchase Concentrate for any Company soft drink, the
Company shall no longer be obligated to supply Syrup to the Bottler, and
provided further that any such election by the Bottler or by any Bottler
Affiliate to purchase Concentrate shall be with respect to all Company soft
drinks.

15.      The Bottler shall purchase from the Company only such quantities of the
Concentrates or Syrups as shall be necessary and sufficient to carry out the
Bottler’s obligations under this Agreement. The Bottler shall use the
Concentrates exclusively for its manufacture of the Syrups and shall use the
Syrups exclusively for its manufacture of the Beverages. The Bottler shall not
sell or otherwise transfer any Concentrate or Syrup or permit the same to get
into the hands of third parties.

16.      (a)   The Bottler agrees not to distribute or sell any Beverage outside
the Territory. The Bottler shall not sell any Beverage to any person (other than
another bottler pursuant to subparagraph 8(b)) under circumstances where Bottler
knows or should know that such person will redistribute the Beverage for
ultimate sale outside the Territory. If any Beverage distributed by the Bottler
is found outside of the Territory, Bottler shall be deemed to have transshipped
such Beverage and shall be deemed to be a “Transshipping Bottler” for purposes
hereof; provided, however, that if the Offended Bottler has not agreed to terms
substantially similar to this subparagraph 16(a) with respect to the
transshipment of Beverages, Bottler shall only be deemed to have transshipped
such Beverage if Bottler knew or should have known that the purchaser would
redistribute the Beverage outside of the Territory prior to ultimate sale. For
purposes of this Agreement, “Offended Bottler” shall mean a bottler in any
territory into which any Beverage is transshipped.

(b)   In addition to all other remedies the Company may have against any
Transshipping Bottler for violation of this paragraph 16, the Company may impose
upon any Transshipping Bottler a charge for each case of Beverage transshipped
by such bottler. The per-case amount of such charge shall be determined by the
Company in its sole discretion and may be an amount not to exceed three times
the Offended Bottler’s most current average gross margin per case of the
Beverage transshipped, as reasonably estimated by the Company. If the Offended
Bottler does not sell the Beverage that has been transshipped, the Company may
make the foregoing estimate on the basis of what it considers a comparable
product. The Company and the Bottler agree that the amount of such charge shall
be deemed to reflect the damages to the Company, the Offended Bottler and the
bottling system. The Company shall forward to the Offended Bottler, upon receipt
from the Transshipping Bottler, not less than an amount per case which
approximates the Offended Bottler’s most current average gross margin per case
of the Beverage transshipped. If the Company or its agent recalls any Beverage
which has been transshipped, the Transshipping Bottler shall, in addition to any
other obligation it may have hereunder, reimburse the Company for its costs of
purchasing, transporting and/or destroying such Beverage.


 

ARTICLE VI

Obligations of the Bottler Relating to the
Marketing of the Beverages, Financial Capacity and Planning

17.      The continuing responsibility to develop and stimulate and satisfy
fully the demand for the Beverages in Authorized Containers within the Territory
rests upon the Bottler. The Bottler agrees to use all approved means as may be
reasonably necessary to meet this responsibility.

18.      The parties agree that to develop and stimulate demand for the
Beverages in Authorized Containers advertising and other forms of marketing
activities are required. Therefore, the Bottler will spend such funds in
advertising and marketing the Beverages as may be reasonably required to
stimulate, as well as maintain, demand for the Beverages in Authorized
Containers in the Territory. The Bottler shall fully cooperate in and vigorously
promote all cooperative advertising and sales promotion programs and campaigns
that may be reasonably established by the

 


Page 3



--------------------------------------------------------------------------------

Company for the Territory. The Bottler will use and publish only such
advertising, promotional materials or other items bearing the Trademarks
relating to the Beverages as the Company has approved and authorized. The
expenditures required by this Article VI shall be made by the Bottler. The
Company may, in its sole discretion, contribute to such expenditures. The
Company may also undertake, at its expense, independently of the Bottler’s
marketing programs, any advertising or promotional activity that the Company
deems appropriate to conduct in the Territory, but this shall in no way affect
the responsibility of the Bottler for stimulating and developing the demand for
the Beverages in Authorized Containers in the Territory.


19.      The Bottler and all Bottler Affiliates shall maintain the consolidated
financial capacity reasonably necessary to assure that the Bottler and all
Bottler Affiliates directly or indirectly controlled by the Bottler will be
financially able to perform their respective duties and obligations under this
Agreement and under all other agreements between the Company and Bottler
Affiliates regarding the manufacture, packaging, distribution and sale of the
Beverages in “authorized containers” (as defined in such agreements).

20.      (a)   Since periodic planning is essential for the proper
implementation of this Agreement, the Bottler and the Company shall meet
annually, as close to the anniversary date of this Agreement as practicable or
at such other annual date as the parties may set from time to time, to discuss
the Bottler’s plans for the ensuing year. At such meeting, the Bottler shall
present a plan that sets out in reasonable detail satisfactory to the Company
the marketing, management and advertising plans of the Bottler with respect to
the Beverages for the ensuing year, including a financial plan showing that the
Bottler and all Bottler Affiliates have the consolidated financial capacity to
perform their respective duties and obligations under their respective
agreements with the Company regarding the manufacture, packaging, distribution
and sale of the Beverages in “authorized containers” (as defined in such
agreements). The Company and the Bottler shall discuss this plan and this plan,
upon approval by the Company, which shall not be unreasonably withheld, shall
define the Bottler’s obligation herein to maintain such consolidated financial
capacity and to develop and stimulate and satisfy fully the demand for the
Beverages in Authorized Containers in the Territory for the period of time
covered by the plan.

(b)   The Bottler shall report to the Company periodically, but not less than
quarterly, as to its implementation of the approved plan; it is understood,
however, that the Bottler shall report sales on a regular basis as requested by
the Company and in such detail and containing such information as may be
reasonably requested by the Company. The failure by the Bottler to carry out the
plan, or if the plan is not presented or is not approved, will constitute a
primary consideration for determining whether the Bottler has fulfilled its
obligation to maintain the consolidated financial capacity required under
paragraph 19 and to develop and stimulate and satisfy fully the demand for the
Beverages in Authorized Containers in the Territory. If the Bottler carries out
the plan in all material respects, it shall be deemed to have satisfied the
obligations of the Bottler under paragraphs 17, 18, 19 and 20 for the period of
time covered by the plan.

ARTICLE VII

Reformulation, New Products and Related Matters

21.      The Company has the sole and exclusive right and discretion to
reformulate any of the Beverages. In addition, the Company has the sole and
exclusive right and discretion to discontinue any of the Beverages under this
Agreement, provided (i) such Beverage is discontinued on a national basis in
Authorized Containers and in such other containers as may have been authorized
for use by other bottlers under their respective bottle contracts, and (ii) the
Company does not discontinue all Beverages under this Agreement. In the event
that the Company discontinues any Beverage, Schedule A to this Agreement shall
be deemed amended by deleting the discontinued Beverage from the list of
Beverages set forth on Schedule A.

22.      In the event that the Company introduces any new beverage in the
Territory under the trademarks “Coca-Cola” or “Coke” or any modification thereof
(herein defined to mean the addition of a prefix, suffix or other modifier used
in conjunction with the trademarks “Coca-Cola” or “Coke”), the Bottler shall be
obligated to manufacture, package, distribute and sell such new beverage in
Authorized Containers in the Territory pursuant to the terms and conditions of
this Agreement, and Schedule A to this Agreement shall be deemed amended by
adding such new beverage to the list of Beverages set forth on Schedule A.

23.      The Company has the unrestricted right to use the Trademarks on the
Beverages and on all other products and merchandise other than the Beverages in
Authorized Containers in the Territory.

ARTICLE VIII

Term and Termination of the Agreement

24.      The term of this Agreement shall commence on the effective date hereof
and, unless earlier terminated in accordance with its provisions, will continue
perpetually.

25.      The obligation to supply Concentrates or Syrups to the Bottler and the
Bottler’s obligation to purchase Concentrates or Syrups from the Company and to
manufacture, package, distribute and sell the Beverages under this Agreement
shall be suspended during any period when any of the following conditions exist:

(a)       There shall occur a change in the law or regulation (including,
without limitation, any government permission or authorization regarding
customs, health or manufacturing) in such a manner as to render unlawful or
commercially impracticable:

(i)       the importation of Concentrate or Syrup or any of its essential
ingredients, which cannot be produced in quantities sufficient to satisfy the
demand therefor by existing Company facilities in the United States; or

(ii)      the manufacture and distribution of the Concentrates, Syrups or
Beverages; or

(b)      There shall occur any inability or commercial impracticability of
either of the parties to perform resulting from an act of God, or “force
majeure”, public enemies, boycott, quarantine, riot, strike, or insurrection, or
due to a declared or undeclared war, belligerency or embargo, sanctions,
blacklisting, or other hazard or danger incident to the same, or resulting from
any other cause whatsoever beyond its control.

If any of the conditions described in this paragraph 25 persists so that either
party’s obligation to perform is suspended for a period of six (6) months or
more, the other party may terminate this Agreement forthwith, upon notice to the
party whose obligation to perform is suspended.

 


Page 4



--------------------------------------------------------------------------------

26.      (a) The Company may terminate this Agreement in the event of the
occurrence of any of the following events of default:

(i)       If the Bottler becomes insolvent; if a petition in bankruptcy is filed
against or on behalf of the Bottler which is not stayed or dismissed within
sixty (60) days; if the Bottler is put in liquidation or placed under sequester,
if a receiver is appointed to manage the business of the Bottler, or if the
Bottler enters into any judicial or voluntary arrangement or composition with
its creditors, or concludes any similar arrangements with them or makes an
assignment for the benefit of creditors;

(ii)      If the Bottler adopts a plan of dissolution or liquidation;

(iii)     If any person or any Affiliated Group, other than (a) the stockholders
of the Bottler at the effective date of this Agreement or (b) any person or any
Affiliated Group acting with the consent of the Company, acquires, or obtains
any contract, option, conversion privilege or other right to acquire, directly
or indirectly, Beneficial Ownership of more than ten percent (10%) of any class
or series of voting securities of the Bottler, and if such person or Affiliated
Group does not divest itself of Beneficial Ownership of such voting securities
or otherwise terminate any such contract, option, conversion privilege or other
right within thirty (30) days after the Company notifies the Bottler that the
failure of such person or Affiliated Group to thus divest or terminate may
result in termination of this Agreement;

(iv)     If any Disposition is made without the consent of the Company by
Bottler or by any Bottler Subsidiary of any voting securities of any Bottler
Subsidiary;

(v)      If any agreement regarding the manufacture, packaging, distribution or
sale of the Beverages in “authorized containers” (as defined in such agreement)
between the Company and any person that controls, directly or indirectly, the
Bottler is terminated, unless the Company agrees in writing that this
subparagraph 26(a)(v) will not be applied by the Company to such termination; or

(vi)     If the Bottler or any person in which the Bottler has Beneficial
Ownership of any equity or voting securities, or in which the Bottler has a
right of control of management, or which controls or is under common control
with the Bottler, should engage directly or indirectly in the manufacture,
distribution or marketing of any product specified in subparagraphs (a), (b),
(c) or (d) of paragraph 7 above, or should obtain a right or license to do the
same, and if the Company has given the Bottler notice that such condition exists
and that the Company will terminate this Agreement within six (6) months if such
condition is not eliminated, and if such condition has not been eliminated
within the six (6) month period.

(b)       For purposes of this Agreement:

(i)       “Affiliated Group” shall mean two or more persons acting as a
partnership, limited partnership, syndicate or other group, or who agree to act
together, for the purpose of acquiring, holding, voting or making any
Disposition of any voting securities of the Bottler, provided further that the
Affiliated Group formed thereby shall be deemed to have acquired Beneficial
Ownership of all voting securities of the Bottler beneficially owned by any such
persons.

(ii)      “Beneficial Ownership” shall mean (i) voting power which includes the
power to vote, or to direct the voting of, any securities, or (ii) investment
power which includes the power to dispose, or to direct the Disposition of, any
securities; provided further Beneficial Ownership shall include any such voting
power or investment power which any person has or shares, directly or
indirectly, through any contract, arrangement, understanding, relationship or
otherwise; provided, however, that the following persons shall not be deemed to
have acquired Beneficial Ownership under the circumstances described: (a) a
person engaged in business as an underwriter of securities who acquires
securities through his participation in good faith in a firm commitment
underwriting registered under the Securities Act of 1933 shall not be deemed to
be the Beneficial Owner of such securities until such time as such underwriter
completes his participation in the underwriting and shall not thereupon or
thereafter be deemed to be the Beneficial Owner of the securities acquired by
other members of any underwriting syndicate or selected dealers in connection
with such underwriting solely by reason of customary underwriting or selected
dealer arrangements; (b) a member of a national securities exchange shall not be
deemed to be a Beneficial Owner of securities held directly or indirectly by it
on behalf of another person solely because such member is the record holder of
such securities and, pursuant to the rules of such exchange, may direct the vote
of such securities, without instruction, on other than contested matters or
matters that may affect substantially the rights or privileges of the holders of
the securities to be voted, but is otherwise precluded by the rules of such
exchange from voting without instruction; and (c) the holder of a proxy
solicited by the Board of Directors of the Bottler for the voting of securities
of such Bottler at any annual or special meeting and any adjournment or
adjournments thereof of the stockholders of such Bottler shall not be deemed to
be a Beneficial Owner of the securities that are the subject of the proxy solely
for such reason.

(iii)     “Bottler Subsidiary” shall mean any person that is controlled directly
or indirectly by the Bottler, and that is a party, or controls directly or
indirectly a party, to an agreement with the Company regarding the manufacture,
packaging, distribution or sale of the Beverages in “authorized containers” (a
defined in such agreement);

(iv)     “Disposition” shall mean any sale, merger, issuance of securities or
other transaction in which, or as a result of which, any person other than
Bottler or a wholly owned subsidiary of Bottler, acquires, or obtains any
contract, option, conversion privilege or other right to acquire Beneficial
Ownership of any securities.

(c)       Upon the occurrence of any of the events of default specified in
subparagraph 26(a), the Company may terminate this Agreement by giving the
Bottler notice to that effect, effective immediately.

27.      (a) In addition to the events of default described in paragraph 26, the
Company may also terminate this Agreement, subject to the limitations of
subparagraph 27(b), in the event of the occurrence of any of the following
events of default:

(i)       If the Bottler fails to make timely payment for Concentrate or Syrup,
or of any other debt owing to the Company;

(ii)      If the condition of the plant or equipment used by the Bottler in
manufacturing, packaging or distributing the Beverages fails to meet the
sanitary standards reasonably established by the Company;

(iii)     If the Syrups or Beverages manufactured by the Bottler fail to meet
the quality control standards reasonably established by the Company;

(iv)     If the Beverages are not manufactured in strict conformity with such
standards and instructions as the Company may reasonably establish;

 


Page 5



--------------------------------------------------------------------------------

(v)      If the Bottler fails to carry out a plan approved under paragraph 20 in
all material respects; or

(vi)     If the Bottler materially breaches any of the Bottler’s other
obligations under this Agreement.

The standards and instructions of the Company comprise privately published
information concerning manufacture, handling and storage of the Beverages under
good manufacturing practices, as well as technical instructions, bulletins and
other communications issued or amended from time to time by the Company
(including, but not limited to, Syrup Room Practices, Quality Control and
Engineering Standards and GMP: A Guide to Good Manufacturing Practices, as they
may be amended or supplemented from time to time).

(b)       Upon the occurrence of any of the foregoing events of default, the
Company shall, as a condition to termination of this Agreement under this
paragraph 27, give the Bottler notice thereof. The Bottler shall then have a
period of sixty (60) days within which to cure the default, including, at the
instruction of the Company and at the Bottler’s expense, by the prompt
withdrawal from the market and destruction of any Syrup or Beverage that fails
to meet the quality control standards of the Company or any Beverage that is not
manufactured in accordance with the instructions of the Company. If such default
his not been cured within such period, then the Company may, by giving the
Bottler further notice to such effect, suspend sales to the Bottler of
Concentrates and Syrups and require the Bottler to cease production of the
Syrups and the Beverages and the packaging and distribution of Beverages in
Authorized Containers. During such second period of sixty (60) days, the Company
also may supply, or cause or permit others to supply, the Beverages in
Authorized Containers under the Trademarks in the Territory. If such default has
not been cured during such second period of sixty (60) days, then the Company
may terminate this Agreement, by giving the Bottler notice to such effect,
effective immediately.

28.      Upon the termination of this Agreement:

(a) The Bottler shall forthwith take such action as necessary to eliminate the
trademark “Coca-Cola” from its corporate name;

(b) Any other agreement between the Company and the Bottler regarding the
manufacture, packaging, distribution, sale or promotion of soft drinks in
“authorized containers” (as defined in such agreement) may, at the election of
the Company, be automatically terminated and thereby became of no further force
or effect;

(c) The Bottler shall not thereafter continue to manufacture, package,
distribute or sell any of the Beverages in Authorized Containers or to make any
use of the Trademarks or Authorized Containers, or any closures, cases, labels
or advertising material bearing the Trademarks;

(d) The Bottler shall forthwith remove and efface all reference to the Company,
the Beverages and the Trademarks from the business premises and equipment of the
Bottler and from all business paper and advertising used or maintained by the
Bottler; and it shall not thereafter hold forth in any manner whatsoever that it
has any connection with the Company or the Beverages; and,

(e) The Bottler shall forthwith deliver all Concentrate, Syrup, Beverage, usable
returnable or any nonreturnable containers, cases, closures, labels, and
advertising material bearing the Trademarks, still in the Bottler’s possession
or under the Bottler’s control, to the Company or the Company’s nominee, as
instructed, and, upon receipt, the Company shall pay to the Bottler a sum equal
to the reasonable market value of such supplies or materials. The Company will
accept and pay for only such articles as are, in the opinion of the Company, in
first class and usable condition, and all other such articles shall be destroyed
at the Bottler’s expense. Containers, closures and advertising material and all
other items bearing the name of the Bottler, in addition to the Trademarks, that
have not been purchased by the Company shall be destroyed without cost to the
Company, or otherwise disposed of in accordance with instructions given by the
Company, unless the Bottler can remove or obliterate the Trademarks therefrom to
the satisfaction of the Company. The provisions for repurchase contained in
subparagraph 28(e) shall apply with regard to any Authorized Container, approval
of which has been withdrawn by the Company under paragraph 2; upon termination
by either party under paragraph 25; and upon termination by the Bottler under
subparagraph 14(a). In all other cases, the Company shall have the right, but
not the obligation, to purchase the aforementioned items from the Bottler.

29.      (a) Subject to the limitations set forth in subparagraph 29(b), in the
event that the Bottler at any time fail to carry out a plan approved under
paragraph 20 in all material respects in any geographic segment of the
Territory, which segment shall be defined by the Company (hereinafter
“Subterritory”), the Company may reduce the Territory covered by this Agreement,
and thereby restrict the Bottler’s authorization hereunder to the remainder of
the Territory, by eliminating the Subterritory, from the Territory covered by
this Agreement.

(b)       In the event of such failure, the Company may eliminate Subterritories
from the Territory covered by this Agreement by giving the Bottler notice to
that effect, which notice shall define the Subterritory or Subterritories to
which the notice applies. The Bottler shall then have a period of six (6) months
within which to cure such failure. If the Bottler has not cured such failure in
such six (6) month period, the Company may eliminate such Subterritory, or
Subterritories from the Territory by giving the Bottler further notice to that
effect, effective immediately.


(c)       Upon elimination of any Subterritory from the Territory:

(i)       Schedule D to this Agreement shall be deemed amended by eliminating
such Subterritory from the Territory described on Schedule D;

(ii)      The Company may manufacture, package, distribute and sell the
Beverages in Authorized Containers under the Trademarks in such Subterritory, or
authorize others to do so;

(iii)     Any other agreement between the Bottler and the Company regarding the
manufacture, packaging, distribution or sale of soft drinks in “authorized
containers” (as defined in such agreement) in such Subterritory may, at the
election of the Company, be automatically terminated and thereby become of no
further force or effect in such Subterritory,

(iv)     The Bottler shall not thereafter continue to manufacture, package,
distribute or sell any of the Beverages in Authorized Containers in such
Subterritory, or to make any use of the Trademarks, Authorized Containers,
closures, cases, labels or advertising material bearing the Trademarks in
connection with the sale or distribution of the Beverages in such Subterritory;
and


(v)      The Bottler shall not thereafter hold forth in such Subterritory in any
manner whatsoever that it has any connection with the Beverages.

 


Page 6



--------------------------------------------------------------------------------

ARTICLE IX

Transferability/Additional Territories

30.      The Bottler hereby acknowledges the personal nature of the Bottler’s
obligations under this Agreement with respect to the performance standards
applicable to the Bottler, the dependence of the Trademarks on proper quality
control, the level of marketing effort required of the Bottler to stimulate and
maintain demand for the Beverages in Authorized Containers, and the
confidentiality required for protection of the Company’s trade secrets and
confidential information. In recognition of the personal nature of these and
other obligations of the Bottler under this Agreement, the Bottler may not
assign, transfer or pledge this Agreement or any interest therein, in whole or
in part, whether voluntarily, involuntarily, or by operation of law (including,
but not limited to, by merger or liquidation), or delegate any material element
of the Bottler’s performance thereof, or sublicense its rights hereunder, in
whole or in part, to any third party or parties, without the prior consent of
the Company. Any attempt to take such action without such consent shall be void
and shall be deemed to be a material breach of this Agreement.

31.      In the event that the Bottler acquires the right to manufacture and
sell any of the Beverages in any container that has been designated as an
Authorized Container in any territory in the United States outside of the
Territory, such additional territory shall automatically be deemed to be
included within the Territory covered by this Agreement for all purposes. Any
separate agreement that may exist concerning such additional territory shall be
ipso facto amended to conform to the terms of this Agreement. In addition, if
the Bottler acquires control, directly or indirectly, of any person which is a
party, or which controls directly or indirectly a party, to an agreement whereby
such party has the right to manufacture and sell any of the Beverages in any
territory in the United States in any container that has been designated as an
Authorized Container, the Bottler shall cause such party to amend such
agreement, effective as of the date of acquisition of control of such party, to
conform to the terms of this Agreement with respect to all such territory in the
United States.

ARTICLE X

Litigation

32.      (a)      The Company reserves the right to institute any civil,
administrative or criminal proceeding or action, and generally to take or seek
any available legal remedy it deems desirable, for the protection of its good
reputation and industrial property rights (including, but not limited to, the
Trademarks), as well as for the protection of the Concentrates, the Syrups, the
Beverages and the formulas therefor, and to defend any action affecting these
matters. At the request of the Company, the Bottler will render reasonable
assistance in any such action. The Bottler may not claim any right against the
Company as a result of such action or for any failure to take such action. The
Bottler shall promptly notify the Company of any litigation or proceeding
instituted or threatened affecting these matters. The Bottler shall not
institute any legal or administrative proceedings, against any third party which
may affect the interests of the Company in connection with this Agreement
without the Company’s prior consent.

(b)      The Company has the sole and exclusive right and responsibility to
prosecute and defend all suits relating to the Trademarks. The Company may
prosecute or defend any suit relating to the Trademarks in the name of the
Bottler whenever an issue in such suit involves the Territory and therefore it
is appropriate to act in the Bottler’s name, or may proceed alone in the name of
the Company, provided that the Company shall take no action in the Bottler’s
name which the Company knows or should know will materially prejudice or impair
the rights or interests of the Bottler under this Agreement.

(c)       The Bottler recognizes the importance and benefit to itself and all
other bottlers of the Beverages of protecting the interest of the Company in the
Beverages, Authorized Containers and the goodwill associated with the
Trademarks. Therefore, the Bottler agrees to consult with the Company on all
products liability claims or lawsuits brought against the Bottler in connection
with the Beverages or Authorized Containers and to take such action with respect
to the defense of any such claim or lawsuit as the Company may reasonably
request in order to protect the interest of the Company in the Beverages,
Authorized Containers and goodwill associated with the Trademarks. Further, the
bottler shall supervise, control and direct the defense of all such products
liability claims and lawsuits brought against it in a manner that is reasonably
calculated to be consistent with the Company’s aforementioned interest. The
Bottler and the Company shall individually be responsible for their respective
liability, loss, damage, costs, attorneys fees and expenses arising out of or in
connection with any such products liability claim or lawsuit brought against
them whether individually or jointly; provided, however, that the Bottler and
the Company expressly reserve all rights of contribution and indemnity as
prescribed by law.


 

ARTICLE XI

Automatic Amendment

33.      In the event that eighty percent (80%) of the bottlers who are parties
to agreements with the Company containing substantially the same terms as this
Agreement, which bottlers purchased for their own account eighty percent (80%)
or more of all of the Syrup and equivalent gallons of Concentrate for Beverages
purchased for the account of all such bottlers, agree to any different
provisions to be included in this Agreement, then the Bottler hereby agrees to
include an amendment containing such different provisions in this Agreement. The
gallons of Syrup and equivalent gallons of Concentrate purchased by such
bottlers shall be determined based on the most recently-ended calendar year
prior to the date such amendment was first offered to bottlers.

ARTICLE XII

General

34.      For purposes of this Agreement, the following terms shall have the
meanings set forth below:

(a)       “person” means an individual, a corporation, a partnership, a limited
partnership, an association, a joint-stock company, a trust, any unincorporated
organization, or a government or political subdivision thereof.

(b) “control” (including terms “controlling”, “controlled by” and “under common
control with”) means: (i) Beneficial Ownership of a majority of any class or
series of voting securities of a person; or (ii) the power or authority,
directly or indirectly to elect or designate a majority of the members of the
board of directors, or other governing body of a person.

 


Page 7



--------------------------------------------------------------------------------

35.      The Company hereby reserves for its exclusive benefit all rights of the
Company not expressly granted to the Bottler under the terms of this Agreement.

36.      Without relieving the Bottler of any of its responsibilities under this
Agreement, the Company, from time to time during the term of this Agreement, at
its option and either free of charge or on such terms and conditions as the
Company may propose, may offer technology to the Bottler which the Company
possesses, develops or acquires (and is free to furnish to third parties without
obligation) relating to the design, installation, operation and maintenance of
the plant and equipment appropriate for the maintenance of product quality,
sanitation and safety as well as for the efficient manufacture and packaging of
the Beverages; or relating to personnel training, accounting methods, electronic
data processing and marketing and distribution techniques.

37.      The Bottler agrees:

(a)       It will not disclose to any third party any nonpublic information
whatsoever concerning the composition of the Concentrates, the Syrup or the
Beverages, without the prior consent of the Company, and it will use any such
information solely to perform its obligations hereunder;

(b)      It will at all times treat and maintain as confidential, all nonpublic
information that it may receive at any time from the Company, including, but not
limited to:

(i)       Information or instructions of a technical or other nature, relating
to the mixing, sale, marketing and distribution of the product;

(ii)      Information about projects or plans worked out in the course of this
Agreement; and

(iii)     Information constituting manufacturing or commercial trade secrets.

The Bottler further agrees to disclose such information, as necessary to perform
its obligations hereunder, only to employees of its enterprise: (i) who have a
reasonable need to know such information; (ii) who have agreed to keep such
information secret; and (iii) whom the Bottler has no reason to believe is
untrustworthy; and

(c)       Upon the termination of this Agreement, Bottler will promptly
surrender to the Company all original documents and all photocopies or other
reproductions in its possession (including, but not limited to, any extracts or
digests thereof) containing or relating to any nonpublic information described
in this paragraph 37. Following such termination, and the surrender of such
materials, the Bottler and its employees shall continue to hold any nonpublic
information in confidence and refrain from any further use or disclosure thereof
whatsoever, provided that such obligation shall expire as to any nonpublic
information that does not constitute trade secrets ten (l0) years following such
termination.


38.      The Bottler agrees that it will not enter into any contract or other
arrangement to manage or participate in the management of any other Coca-Cola
bottler without the prior consent of the Company.

39.      The Bottler is an independent manufacturer and not the agent of the
Company. The Bottler agrees that it will not represent that it is an agent of
the Company nor hold itself out as such.

40.      The Bottler covenants and agrees that, so long as this Agreement is in
effect the Bottler shall deliver to Company:

(a)       Quarterly Statements.  As soon as such statements are made available
to the public, or if such statements are not regularly made available to the
public, within thirty days after each fiscal quarter, an unaudited income and
expense statement and balance sheet for the Bottler certified as correct by the
chief financial officer of the Bottler;

(b)      Annual Audit Statement.  As soon as such statements are made available
to the public, or if such statements are not regularly made available to the
public, within 120 days after the end of each fiscal year, statements of income
and retained earnings of the Bottler for the just-ended fiscal year, and a
balance sheet of the Bottler as of the end of such year, accompanied by an
opinion from the independent public accountants of the Bottler; and


(c)       Other Information.  With reasonable promptness such other financial
information as the Company may reasonably request.

41.      The Bottler shall maintain its books, accounts and records in
accordance with generally accepted accounting principles and shall permit any
person designated in writing by the Company to visit and inspect any of its
properties, corporate books and financial records, and make copies thereof and
take extracts therefrom, and to discuss the accounts and finances of the Bottler
with the principal officers thereof, all at such times as the Company may
reasonably request. The Company’s rights of inspection under this paragraph 41
shall be exercised reasonably, and only for purposes of determining Bottler’s
compliance with its obligations under paragraph 19, so as not to interfere with
the normal operation of the Bottler’s business. The Company will treat and
maintain as confidential for a period of one year all nonpublic financial
information received from the Bottler.

42.      The parties agree:

(a)       The Existing Bottle Contracts identified on Schedule C are hereby
amended, superseded and restated in, their entirety, and all rights, duties and
obligations of the Company and the Bottler regarding the Trademarks and the
manufacture, packaging, distribution and sale of the Beverages in Authorized
Containers shall be determined under this Agreement, without regard to the terms
of any prior agreement and without regard to any prior course of conduct between
the parties;

(b)      As to all matters addressed herein, this Agreement sets forth the
entire agreement between the Company and the Bottler, and all prior
understandings, commitments or agreements relating to such matters between the
parties or their predecessors-in-interest are of no force or effect; and

(c)       Any waiver or modification of this Agreement or any of its provisions,
and any notices given or consents made under this Agreement shall not be binding
upon the Bottler or the Company unless made in writing, signed by an officer or
other duly qualified and authorized representative of the Company or by a duly
qualified and authorized representative of the Bottler, and personally delivered
or sent by telegram, telex or certified mail to an officer or other duly
qualified and authorized representative of the Company (if from the Bottler) or
a duly qualified and authorized representative of the Bottler (if from the
Company) at the principal address of such party.

43.      Failure of the Company to exercise promptly any option or right herein
granted or to require strict performance of any such option or right shall not
be deemed to be a waiver of such option or right, or of the right to demand
subsequent performance of any and all obligations herein imposed upon the
Bottler.

44.      The Company may delegate any of its rights, performance or obligations
under this Agreement to any subsidiaries or affiliates of the Company upon
notice to the Bottler, but no such delegation shall relieve the Company of its
obligations hereunder.

 


Page 8



--------------------------------------------------------------------------------

45.      If any provision of this Agreement, or the application thereof to any
party or circumstance shall ever be prohibited by or held invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition without invalidating the remainder of such provision or any other
provision hereof, or the application of such provision to other parties or
circumstances.

46.      This Agreement shall be governed, construed and interpreted under the
laws of the State of Georgia.

IN WITNESS WHEREOF, the parties have duly executed this Agreement in duplicate
effective as of the day and year first above written.

 

 

SUBC, INC.

 

 

THE COCA-COLA COMPANY
COCA-COLA USA DIVISION

 

--------------------------------------------------------------------------------

 

 

 

By: 

                                (Bottler)




 

By: 





 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Title: 

Vice President

 

Title: 

General Counsel

Date: 

September 13, 2000

 

Date: 

11/30/00


 


Page 9

 